[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
Barnum Festival, Inc., has moved for summary judgment on a cross-claim filed against it by the city of Bridgeport. Barnum Festival, Inc. claims the city of Bridgeport is not a party to this lawsuit and therefore cannot properly maintain the cross-claim. For the reason stated below, the motion for summary judgment is denied.
There are two pending lawsuits which are pertinent to the motion under consideration, i.e. this case (CV88-251465) and a companion case (CV88-251466). Barnum Festival, Inc. is a CT Page 12186 defendant in this case. The city of Bridgeport is a defendant in the companion case. In each case, plaintiffs Anthony and Beverly Busa seek compensation for injuries sustained by Anthony Busa while attending an event sponsored by Barnum Festival, Inc. in a stadium owned by the city of Bridgeport. The two cases were consolidated in 1988.
After the cases were consolidated, the City of Bridgeport filed a cross-claim in this case against Barnum Festival, Inc. seeking an order requiring Barnum Festival, Inc. to pay any judgment which may be entered against the City. The City filed the cross-claim even though it had not been made a party to this case. Barnum Festival, Inc. thereafter filed an answer and special defense to the counterclaim. Over the past six years, Barnum Festival, Inc. and the other parties have filed numerous pleadings in this case as well as the companion case. The motion for summary judgment is the latest pleading.
Barnum Festival, Inc. now wants a judgment entered in its favor on the claim for reimbursement brought against it by the City of Bridgeport. Barnum Festival, Inc. points out that section 84A of the Practice Book provides that "the court files in any actions consolidated pursuant to this section shall be maintained as separate files. . . ." In view of this provision, the city should have moved to make Barnum Festival, Inc. a party to the companion case and filed the claim for reimbursement in that case. This irregularity, however, is no longer a basis for defeating the cross-claim. By filing an answer and special defense to the cross-claim, Barnum Festival, Inc. gave its consent to the procedure followed by the city.
The motion for summary judgment is denied.
THIM, JUDGE